DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 07/07/2022. Claims 2, 12, and 22  were canceled. New claim 23 was added. Claims 1, 3-11, and 13-21, and 23 have been examined and are pending in this application. It is noted that claim 23 and some of the claim languages were added in an AFCP 2.0 filing on 06/07/2022 which were not entered. Accordingly, added claim 23 and some of the claim languages are considered to be added in this RCE.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-21, and 23 have been considered but are moot in view of the current rejection. 
A new reference Vijayan et al. US 2014/0201155 is cited in this Office Action.
Applicant argues on page 8 of the remarks that Davis does not teach “restoring a data set in the data protection service executing in the cloud from an object storage in the cloud” and “putting the plurality of restore blocks in the object storage in the cloud for access by a local agent on the site” as required by independent claim 1 and similarly required by other independent claims.
The Examiner respectfully disagrees. Davis teaches that a cloud controller may write a snapshot of a distributed file system to an archival cloud storage provider. The snapshot can be re-populated into the cloud controller at a later point if needed to access cloud file data that is restored from archival cloud storage provider, para 0226 of Davis. Accordingly, Davis teaches “restoring a data set in the data protection service executing in the cloud from an object storage in the cloud” as required by independent claim 1 and similarly required by other independent claims.
Davis also teaches that archival operations can also be opportunities to defragment and/or reorganize data. For instance, file data distributed across multiple cloud files may be re-written into contiguous files that can be recovered more easily in a single access regardless of size during archiving, para 0227 of Davis. Accordingly, it is believed that Davis teaches “putting the plurality of restore blocks in the object storage in the cloud for access by a local agent on the site” as required by independent claim 1 and similarly required by other independent claims.
In view of the new reference and the foregoing remarks, independent claims 1, 11, and 20 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 6-8, 10-11, 13-17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 2014/0006357 (“Davis”) in view of Vijayan et al. US 2014/0201155 (“Vijayan”).
As per independent claim 1, Davis teaches A non-transitory computer accessible storage medium storing a plurality of instructions forming a data protection service executed in a cloud (Two or more cloud controllers collectively manage distributed file system data that is stored in one or more cloud storage systems and the cloud controllers ensure data consistency (e.g., data protection service) for the stored data, para 0008. Data structures and code that implement the methods and processes are typically stored on a non-transitory computer readable medium, paras 0086-0087), wherein the plurality of instructions, when executed on one or more computer systems in the cloud (When a computer system reads and executes the code and/or data stored on the non-transitory computer readable storage medium, the computer system performs the methods and processes, para 0087. When the code is executed, it causes the cloud controllers to perform the methods and the processes, see claim 15), cause the one or more computer systems to perform operations comprising:
restoring a data set in the data protection service executing in the cloud from an object storage in the cloud (A cloud controller may write a snapshot of a distributed file system to an archival cloud storage provider. The snapshot can be re-populated into the cloud controller at a later point if needed to access cloud file data that is restored from the archival cloud storage provider, para 0226. The cloud controllers can treat the cloud storage system as an object store, para 0124), wherein the restoring is based on a restore request received by the data protection service on behalf of a site external to the cloud (Cloud controllers 1102-1112 also download data (e.g., stored in cloud files) from cloud storage system 302 in response to data requests from a set of clients 1114-1130, para 0177 and FIG. 11A);
wherein each restore data block comprises a plurality of backup data blocks (Disk blocks 316 and cloud files 318 may have substantially different sizes. Cloud files might be much larger than disk blocks, and hence the data contained in a disk block 316 may occupy only a portion of a cloud file 320, para 0100. A disk block is mapped to the claimed “backup data block” and a cloud file is mapped to the claimed “restore data block”), wherein a backup data block is a unit of data storage for a backup of the data set (The cloud controller allocates a set of disk blocks for a file’s data blocks and uploads to the cloud storage, para 0104), and wherein a restore block is a unit of data storage for a restore of the data set (The cloud controller may download file data spread across two or more cloud files that were originally spread across two or more cloud files to optimize future reads and then reassemble the desired data into a new cloud file, para 0122);
putting the plurality of restore data blocks in the object storage in the cloud (Archival operations can also be opportunities to defragment and/or reorganize data. For instance, file data distributed across multiple cloud files may be re-written into contiguous files that can be recovered more easily in a single access regardless of size during archiving, para 0227) for access by a local agent on the site (An overlay metadata may facilitate accessing the cloud file via a special filesystem directory that presents a view of the disparate data blocks as a single, consolidated cloud file that can be read and transferred, para 0119).
In addition to Davis teaching the above-mentioned claim limitations, an analogous art in the same field of endeavor, Vijayan also teaches some of the above-mentioned claim limitations.
For instance, Vijayan teaches restoring a data set in the data protection service executing in the cloud from an object storage in the cloud (Creation of secondary copies 116 of primary data 112 can help meet information management goals such as restoring data and/or metadata, para 0083. Secondary copies 116 are stored on secondary storage devices 108 which are provided in a cloud, paras 0092-0093. Secondary copies 116 may be data objects, para 0089) wherein the restoring is based on a restore request received by the data protection service on behalf of a site external to the cloud (A client 320 may request a file to be restored, para 0307 and FIG. 3);
wherein each restore data block comprises a plurality of backup data blocks (Block-level backups are employed. Upon restore, an information management system 100 reassembles the blocks into files in a transparent fashion, para 0174), wherein a backup data block is a unit of data storage for a backup of the data set (Block-level backups are employed, para 0174), and wherein a restore block is a unit of data storage for a restore of the data set (Upon restore, an information management system 100 reassembles the blocks into files in a transparent fashion, para 0174).
It appears to the Examiner that Davis inherently teaches “from which the data set was previously backed up and to which the data is to be restored based on the restore request, wherein the data set remains on the site after the backup occurs” and “assembling a plurality of restore data blocks from the data set by the data protection service based on the restore request”.
Nevertheless, for explicit teaching, the analogous art Vijayan is relied upon in this Office Action for the above-mentioned two claim limitations.
Vijayan teaches from which the data set was previously backed up and to which the data is to be restored based on the restore request (Creation of secondary copies 116 of primary data 112 can help meet information management goals such as restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster), para 0083), wherein the data set remains on the site after the backup occurs (One or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata, para 0082);
assembling a plurality of restore data blocks from the data set by the data protection service based on the restore request (Block-level backups are employed. Upon restore, an information management system 100 reassembles the blocks into files in a transparent fashion, para 0174).
Given the teaching of Vijayan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Davis with “from which the data set was previously backed up and to which the data is to be restored based on the restore request, wherein the data set remains on the site after the backup occurs” and “assembling a plurality of restore data blocks from the data set by the data protection service based on the restore request”. The motivation would be that the method and system of the disclosure provide for improved data presentation and access features, para 0005 of Vijayan.
As per dependent claim 3, Davis in combination with Vijayan discloses the process of claim 1. Davis teaches wherein the operations further comprise compressing the plurality of restore data blocks prior to putting the plurality of restore data blocks in the object storage (Cloud files are encrypted and compressed from beginning to end, para 0150).
As per dependent claim 4, Davis in combination with Vijayan discloses the process of claim 1. Davis teaches wherein the operations further comprise encrypting the plurality of restore data blocks prior to putting the plurality of restore data blocks in the object storage (Cloud files are encrypted and compressed from beginning to end, para 0150).
As per dependent claim 5, Davis in combination with Vijayan discloses the process of claim 4. Davis may not explicitly disclose, but Vijayan teaches wherein the operations further comprise providing a key used to perform the encryption to a requestor that generated a request for restoring the data set (The information management system 100 in some cases encrypts the data at the client level, such that the client computing devices 102 (e.g., the data agents 142) encrypt the data prior to forwarding the data to other components, e.g., before sending the data to media agents 144 during a secondary copy operation. In such cases, the client computing device 102 may maintain or have access to an encryption key or passphrase for decrypting the data upon restore. Encryption can also occur when creating copies of secondary copies, para 0216).
The same motivation that was utilized for combining Davis and Vijayan as set forth in claim 4 is equally applicable to claim 5.
As per dependent claim 6, Davis in combination with Vijayan discloses the process of claim 1. Davis teaches wherein restoring the data set comprises restoring the data set to a block storage in the cloud (The cloud controller may be configured to (1) download (e.g., restore) file data spread across two or more cloud files, para 0122. The file may comprise a plurality of blocks, para 0121).
As per dependent claim 7, Davis in combination with Vijayan discloses the process of claim 1. Davis teaches wherein the data set comprises a virtual disk corresponding to a virtual machine (The file system in the cloud storage system is associated with a virtual machine, para 0165. It is known in the art that a virtual disk corresponding to a virtual machine comprises one or more files, for example, see para 0020 of Olson et al. US 2011/0047340), and wherein restoring the data set comprises invoking a virtual machine instance in the cloud (A cloud controller that serves as a front-end for a cloud storage system executes a guest operating system on a virtual machine (operation 740), para 0165 and FIG. 7B) and restoring the virtual disk to the virtual machine instance (When this guest operating system receives a request for a file operation from a client computing device (operation 750), a file system device driver for the guest operating system forwards file system-level information associated with the request to the host operating system of the cloud controller (operation 760). The host operating system then uses this forwarded information to manage a file associated with the request in the cloud controller and in a cloud storage system (operation 770), para 0165 and FIG. 7B).
As per dependent claim 8, Davis in combination with Vijayan discloses the process of claim 7. Davis teaches wherein the operations further comprise establishing a block storage for the virtual machine instance, wherein the virtual disk is restored to the block storage (Decoupling file system from underlying block storage devices facilitates transparently changing the amount of storage space accessible by clients, para 0167).
As per dependent claim 10, Davis in combination with Vijayan discloses the process of claim 1. Davis may not explicitly disclose, but Vijayan teaches wherein the operations further comprise providing a plurality of identifiers for the plurality of restore blocks in the object storage to a requestor that generated a request for restoring the data set (Files or other data objects can be associated with user-specified identifiers (e.g., tag entries) in media agent 144 (or other indices) to facilitate searches of stored data objects, para 0213).
The same motivation that was utilized for combining Davis and Vijayan as set forth in claim 1 is equally applicable to claim 10.
As per claims 11, 13-14, 15-17, and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, 5, 6-8, and 10.
As per claims 20-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 4.
As per dependent claim 23, Davis in combination with Vijayan discloses the process of claim 1. Davis teaches further storing a second plurality of instructions forming the local agent (When a computer system reads and executes the code and/or data stored on the non-transitory computer readable storage medium, the computer system performs the methods and processes, para 0087. When the code is executed, it causes the cloud controllers to perform the methods and the processes, see claim 15), wherein the second plurality of instructions, when executed on a second computer system located at the site, cause the second computer system to perform operations comprising: getting the plurality of restore data blocks from the object storage (Restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system and/or the cloud controller, para 0010);
restoring data from the plurality of restore data blocks to the second computer system (Storing all of the data associated with a virtual machine facilitates restoring the exact execution state on a same or another host server in case of failure, para 0305).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Vijayan and in further view of Rigolet US 2014/0137112 (“Rigolet”).
As per dependent claim 9, Davis in combination with Vijayan discloses the process of claim 7. Davis and Vijayan may not explicitly disclose, but in an analogous art in the same field of endeavor, Rigolet teaches wherein the operations further comprising deleting the virtual machine instance responsive to putting the plurality of restore blocks in the object storage (A cloud computing environment 100, e.g., a cloud management server 120 or a resource 140 hosting a VM 142 may take a snapshot of the VM 142 prior to its termination. Such a snapshot typically provides an image of the VM 142, which may be stored for later use, e.g., to restore the current state of the VM 142, para 0051).
Given the teaching of Rigolet, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Davis and Vijayan with “wherein the operations further comprising deleting the virtual machine instance responsive to putting the plurality of restore blocks in the object storage”. The motivation would be that the image may be used in case a user wants to resume the terminated virtual machine, para 0051 of Rigolet.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132